701 S.E.2d 246 (2010)
STATE of North Carolina
v.
Kenneth Wayne MAREADY.
No. 32A08-2.
Supreme Court of North Carolina.
August 26, 2010.
John G. Barnwell, Assistant Attorney General, for State of North Carolina.
Daniel R. Pollitt, Assistant Appellate Defender, for Kenneth Wayne Maready.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant Appellee on the 2nd of August 2010 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed Ex Mero Motu by order of the Court in conference, this the 26th of August 2010."
Upon consideration of the petition filed on the 2nd of August 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of August 2010."
Upon consideration of the petition for discretionary review, filed by Defendant on the 2nd of August 2010 in this matter pursuant to G.S. 7A-31 and the Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the petition for discretionary review as to additional issues is
*247 "Dismissed by order of the Court in conference, this the 26th of August 2010."